Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.383 Page 1 of 11
                                                                                   FILED
                                                                            2021 MAR 5 PM 1:56
                                                                                  CLERK
                                                                            U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 RENNSLI CORP.,
                                                  MEMORANDUM DECISION AND
       Plaintiff,                                 ORDER DENYING PLAINTIFF’S
                                                  MOTION TO DISMISS DEFENDANTS’
 v.                                               AMENDED COUNTERCLAIM

 BRETT C. WINBERG; COMBUSTION
 TECHNOLOGIES USA LLC; and BOOST                  Case No. 2:20-cv-00247-JNP-JCB
 PERFORMANCE PRODUCTS INC.,
                                                  District Judge Jill N. Parrish
       Defendants.



       Before the court is Plaintiff Rennsli Corporation’s (“Plaintiff”) Motion to Dismiss

Defendants Brett C. Winberg, Combustion Technologies USA LLC; and Boost Performance

Products Inc.’s (collectively, “Defendants”) Amended Counterclaim. ECF No. 30. Having

reviewed the memoranda, the court denies Plaintiff’s Motion to Dismiss.

                                       BACKGROUND

       On June 14, 2011, U.S. Patent No. 7,959,693 (the “‘693 Patent”) was issued following the

filing of provisional and international patent applications on November 18, 2005 and November

17, 2006, respectively. The ‘693 Patent is the result of experimentation to create a solid product

that would “enhance the combustion of various types of fuel in internal combustion engines,

thereby reducing knocking and increasing the amount of energy obtained from the fuels during

combustion.” ECF No. 2 ¶ 10. The solid product was created through combining ferrocene, “an

economical and available compound for enhancing burn rate in fuels,” with a “fuel soluble

biphenyl as a carrier for the ferrocene” to make “a fuel soluble powder that could be readily
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.384 Page 2 of 11




measured and mixed with fuel” and could also be “pressed into pellets, or pills, that could be easily

handled by consumers.” Id. ¶¶ 11–12.

       Plaintiff filed a patent infringement claim against Defendants on April 13, 2020, claiming

infringement and induced infringement of the ‘693 Patent. ECF No. 2. Defendants answered and

asserted several affirmative defenses as well as a counterclaim seeking a declaration from the court

that the ‘693 Patent is invalid “for failure to comply with one or more requirements of 35 U.S.C.

§§ 102, 103, 111, 112 and 116.” ECF No. 24 ¶ 10, at 11. Other than a statement incorporating

previous paragraphs in their answer, Defendants made no further allegations related to their

invalidity claim. See id. ¶¶ 9–10, at 11. Plaintiff moved to dismiss Defendants’ counterclaim on

June 15, 2020 for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). ECF No.

28. In response, Defendants filed their Amended Counterclaim on July 6, 2020. ECF No. 29.

       In their Amended Counterclaim, Defendants plead their invalidity claim through the

following allegations:

                   10. The claims of the ‘693 Patent are anticipated and/or obvious
                       in view of relevant prior art. For example, patent and non-
                       patent literature publicly available prior to the conception,
                       reduction to practice, and/or any applicable priority date for
                       any of the claimed inventions of the ‘693 Patent disclose fuel
                       additives and related compositions comprising ferrocene,
                       biphenyl, and/or both ferrocene and biphenyl. Thus, the
                       claims of the ‘693 [P]atent are invalid as either anticipated
                       or because the claimed subject matter would have been
                       obvious at the time the invention was made to a person
                       having ordinary skill in the art to which said subject matter
                       pertains.
                   11. Additionally, on information and belief, the composition
                       claimed by the ‘693 Patent was in public use or on sale in
                       the United States for more than a year prior to the date of
                       application for patent. Thus, the ‘693 Patent should not have
                       been granted under the statutory bar because the invention
                       was publicly disclosed, sold, or offered for sale more than

                                                 2
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.385 Page 3 of 11




                       one year prior to the earliest priority date of the patent
                       application from which its ‘693 Patent issued.
                   12. The claims of the ‘693 Patent are invalid at least for failure
                       to comply with one or more requirements of 35 U.S.C.
                       §§ 102 and 103 in addition to other grounds for invalidity.
                   13. Pursuant to Rule 11(b)(3), the factual contentions regarding
                       the invalidity of the ‘693 Patent are likely to have further
                       evidentiary support after a reasonable opportunity for further
                       investigation or discovery.

Id. ¶¶ 10–13, at 11–12. Plaintiff now moves to dismiss Defendants’ Amended Counterclaim under

Federal Rule of Civil Procedure 12(b)(6), arguing that Defendants’ allegations still fail to state a

claim under applicable pleading standards. ECF No. 30.

                                      LEGAL STANDARD

       The Federal Circuit has explained that “[a] motion to dismiss for failure to state a claim

upon which relief can be granted is a purely procedural question not pertaining to patent law,” and

so “the law of the regional circuit” applies to such a motion. McZeal v. Sprint Nextel Corp., 501

F.3d 1354, 1355–56 (Fed. Cir. 2007). Although “the Iqbal/Twombly standard applies to ‘all civil

actions,’ its applicability to patent cases has been interpreted differently among federal courts.”

Robern, Inc. v. Glasscrafters, Inc., 206 F. Supp. 3d 1005, 1008 (D.N.J. 2016). This inconsistency

stems from the December 2015 abrogation of Federal Rule of Civil Procedure 84 and related Form

18, which were previously used as guides for pleading patent claims and counterclaims.

        Before December 2015, Rule 84 provided “for a limited number of official forms which

may serve as guides in pleading.” FED. R. CIV. P. 84, advisory committee’s note to 1937 adoption

(citations omitted). The advisory committee later emphasized that “the forms contained in the

Appendix of Forms are sufficient to withstand attack under the rules under which they [were]

drawn, and that the practitioner using them may [have relied] on them to that extent” in satisfying

the requirements of Federal Rule of Civil Procedure 8(a). See id., advisory committee note to 1946
                                                 3
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.386 Page 4 of 11




amendment. As part of the Appendix of Forms, Form 18 provided a sample complaint for patent

infringement. McZeal, 501 F.3d at 1356–57 (describing the contents of Form 18, then Form 16).

“The language of Rule 84 and the Advisory Committee Notes ma[de] ‘clear that a pleading,

motion, or other paper that follow[ed] one of the Official Forms [could not] be successfully

attacked.’” In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1334

(Fed. Cir. 2012) (citation omitted). “Therefore, before December 2015, courts generally found

patent claims and counterclaims pled using Form 18 sufficient to satisfy Rule 8’s pleading

requirements.” Hi-Tech Pharm., Inc. v. Hodges Consulting, Inc., 230 F. Supp. 3d 1323, 1335 (N.D.

Ga. 2016) (citing McZeal, 501 F.3d at 1356–57). And “to the extent . . . parties argue[d] that

Twombly and its progeny conflict[ed] with the Forms and create[d] different pleading

requirements, the Forms control[led].” In re Bill of Lading, 681 F.3d at 1334 (citation omitted);

see also K-Tech Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1283 (Fed. Cir. 2013)

(citations omitted).

       Effective December 1, 2015, the Federal Rules of Civil Procedure were amended; Rule 84

was abrogated, along with the Appendix of Forms. FED. R. CIV. P. 84, advisory committee note to

2015 amendment. The advisory committee noted that “[t]he abrogation of Rule 84 does not alter

existing pleading standards or otherwise change the requirements of Civil Rule 8.” Id.

       Since the abrogation of Rule 84 and the Appendix of Forms, courts have applied

inconsistent pleading requirements to patent claims and counterclaims, with some applying the

Iqbal/Twombly plausibility standard and others applying a more lenient notice pleading standard.

The courts that apply the plausibility standard interpret the abrogation of Rule 84 as an elimination

of the “safe harbor [from Iqbal and Twombly]” and the “alternative to Rule 8” that it provided,

thereby triggering the application of “the pleading requirements set forth in Rule 8, as described
                                                 4
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.387 Page 5 of 11




in Iqbal and Twombly.” Hi-Tech Pharm., 230 F. Supp. 3d at 1335–36 (citations omitted) (noting

that “after the forms were abrogated, courts have almost unanimously held that all patent claims

and counterclaims are subject to the pleading requirements of Iqbal and Twombly” (citations

omitted)); see also, e.g., Summers Mfg. Co., Inc. v. Tri-Cty. AG, LLC, 300 F. Supp. 3d 1025, 1031

n.3 (S.D. Iowa 2017) (“[F]ollowing the abrogation of Federal Rule of Civil Procedure 84 and Form

18, the Court notes it would follow the growing number of district courts across the country

applying the Twombly and Iqbal standard to claims and counterclaims of infringement, invalidity,

and non-infringement.” (citation omitted)); Tannerite Sports, LLC v. Jerent Enters., LLC, No. 6:15-

cv-180, 2016 WL 1737740, at *2–10 (D. Or. May 2, 2016) (unpublished) (observing that, “[w]ith

the abrogation of Form 18, so too went the patent infringement exception to the civil pleading

requirements set forth in Twombly and Iqbal,” and applying the Iqbal/Twombly heightened

pleading standard to a patent invalidity counterclaim).

       In contrast, other courts have declined to apply the Iqbal/Twombly plausibility pleading

standard to patent claims and counterclaims for a variety of reasons. Some courts have interpreted

the advisory committee’s note—“[t]he abrogation of Rule 84 does not alter existing pleading

standards or otherwise change the requirements of Civil Rule 8”—to mean that the “previously

existing standards” applicable to patent claims and counterclaims still govern despite the

abrogation. Hologram USA, Inc. v. Pulse Evolution Corp., No. 2:14-cv-772, 2016 WL 199417, at

*2 n.1, *2–3 (D. Nev. Jan. 15, 2016) (unpublished) (applying the Form 18 pleading standard in

evaluating a motion to dismiss after the abrogation of Rule 84). 1 Other courts have declined to



1
 The court notes that Hologram has been discredited by other courts. See, e.g., RAH Color Techs.
LLC v. Ricoh USA Inc., 194 F. Supp. 3d 346, 350–52 (E.D. Pa. 2016) (recognizing Hologram as
an outlier and applying the Iqbal/Twombly pleading standard to a patent invalidity counterclaim);
                                               5
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.388 Page 6 of 11




apply the Iqbal/Twombly pleading standard when local patent rules require more detailed

disclosures regarding a patent invalidity claim. See, e.g., Myco Indus., Inc. v. BelphEx, LLC, No.

19-cv-10645, 2019 WL 2339117, at *5–6 (E.D. Mich. June 3, 2019) (unpublished).

        The Tenth Circuit has not established the applicable pleading standard for patent claims

and counterclaims since the abrogation of Rule 84 and Form 18. The District of Utah has addressed

the issue on a few occasions. For example, in Modern Font Applications, LLC v. Peak Restaurant

Partners, LLC, the court noted the December 2015 abrogation of Rule 84 and Form 18 and applied

the Iqbal/Twombly pleading standard to a patent infringement claim. No. 2:19-cv-221, 2019 WL

3781051, at *1–2 (D. Utah Aug. 12, 2019) (unpublished). Additionally, the court in Beer Barrel,

LLC v. Deep Wood Brew Products, LLC found that “[t]he abrogation of Rule 84 mean[t] that the

Rule      8     pleading      standards       as     construed       by     the      Supreme       Court

in . . . Iqbal . . . and . . . Twombly . . . govern in patent cases,” and applied that heightened pleading

standard to a patent invalidity claim. No. 2:16-cv-440, 2016 WL 5936874, at *3–6 (D. Utah Oct.

12, 2016) (unpublished) (citation omitted).

        This court joins these District of Utah courts and the majority of other courts that have

addressed this issue since the abrogation of Rule 84 and Form 18 in applying the Iqbal/Twombly

heightened pleading standard to Defendants’ counterclaim of patent invalidity. Accordingly,

dismissal under Federal Rule of Civil Procedure 12(b)(6) is appropriate where Defendants fail to

“state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). The court will “accept

as true all well-pleaded factual allegations” in the counterclaim and view them in the light most



Tannerite, 2016 WL 1737740, at *3 (rejecting Hologram’s “abbreviated legal analysis” of patent
pleading standards in part because the Hologram court failed to acknowledge that “a form that no
longer exists can no longer control”).
                                                    6
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.389 Page 7 of 11




favorable to the Defendants as the counterclaimants. See Burnett v. Mortg. Elec. Registration Sys.,

Inc., 706 F.3d 1231, 1235 (10th Cir. 2013) (citation omitted). To survive a motion to dismiss, a

counterclaim “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). It

must allege more than labels or legal conclusions, and its factual allegations “must be enough to

raise a right to relief above the speculative level.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).

                                           DISCUSSION

I.     Claims Under 35 U.S.C. §§ 102 and 103

       In their Amended Counterclaim, Defendants allege that the ‘693 Patent is invalid under 35

U.S.C. §§ 102 and 103 “in addition to other grounds for invalidity.” ECF No. 29 ¶ 12, at 12. Section

102 requires novelty as a condition for patentability and does not permit a claimed invention to be

patented if “the claimed invention was patented, described in a printed publication, or in public

use, on sale, or otherwise available to the public” more than one year before the effective filing

date of the patent. 35 U.S.C. § 102(a)(1), (b)(1). A patent claim under § 103 is invalid if “the

differences between the claimed invention and the prior art are such that the claimed invention as

a whole would have been obvious before the effective filing date of the claimed invention to a

person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103.

       Defendants allege that the ‘693 Patent claims are anticipated and/or obvious in view of

relevant prior art. ECF No. 29 ¶ 10, at 11–12. Defendants identify patent and non-patent literature

that was publicly available prior to the inception of the ‘693 Patent which “disclose[d] fuel

additives and related compositions comprising ferrocene, biphenyl, and/or both ferrocene and

biphenyl” as the relevant prior art. Id. Defendants also allege that the ‘693 Patent’s composition
                                                  7
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.390 Page 8 of 11




was in public use or on sale in the United States for more than one year prior to the patent

application date and thus fails to meet the statutory bar. Id. ¶ 11, at 12. Plaintiff argues that these

allegations are insufficient to state a claim because they are merely conclusory allegations of

invalidity unsupported by factual allegations or specific identifications of prior art. Defendants

respond that their allegations meet the Rule 8 pleading requirements and that they have already

identified and provided copies of relevant prior art in their initial disclosures, as required by the

Local Patent Rules. The court considers each of these arguments.

II.    Sufficiency of Defendants’ Invalidity Counterclaim

       Both parties cite Beer Barrel in support of their positions. The court finds that Beer Barrel

supports the denial of Plaintiff’s Motion to Dismiss. The Beer Barrel court applied the

Iqbal/Twombly pleading standard to a patent invalidity claim and found that a company had

pleaded sufficient facts to state a claim under 35 U.S.C. §§ 102 and 103 and survive a motion to

dismiss. 2016 WL 5936874, at *5–6. The company’s invalidity claim “consist[ed] of factual

allegations,” such as an allegation that the design shown in the patents was “described and shown

in printed publications and/or was otherwise available to the public” one year before the effective

filing date of the patents. Id. at *6. Taking this allegation to be true, the court reasoned that this

would mean that the patents were invalid. Id. The company also listed several patents that it alleged

constituted prior art that invalidated the patents at issue. Id. The court found that the company’s

specific list of prior art could potentially invalidate the patents at issue under §§ 102 and 103. Id.

The court did not dismiss the patent invalidity claim even though the amended complaint included

some conclusory statements because the amended complaint “also include[d] enough factual

allegations to plausibly state a claim for invalidity” and was not simply a “‘laundry list of United

States Code sections’ on which the invalidity claim [was] based.” Id. (citation omitted).
                                                  8
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.391 Page 9 of 11




       Here, the allegations in Defendants’ Amended Counterclaim are likewise sufficient to state

a claim of patent invalidity under §§ 102 and 103. 2 Defendants do not merely provide a “laundry

list of United States Code sections” to assert their invalidity claim; 3 they make specific factual

allegations. Defendants allege that the patent at issue “was in public use or on sale in the United

States for more than a year prior to the date of application for patent.” ECF No. 29 ¶ 11, at 12. A

nearly identical allegation was sufficient in Beer Barrel to survive a motion to dismiss, and the

court finds that the allegation is sufficient here to do the same. Though Defendants do not, as the

company in Beer Barrel, list the specific patents constituting prior art, the court finds that

Defendant’s allegation of prior art that “disclose[s] fuel additives and related compositions

comprising ferrocene, biphenyl, and/or both ferrocene and biphenyl” (ECF No. 29 ¶ 10, at 11–12)

is sufficiently specific to survive a motion to dismiss. See Tannerite, 2016 WL 1737740, at *5–8

(denying motion to dismiss patent invalidity counterclaim when defendant alleged that “plaintiffs

made public use of and/or placed on sale the Patents-In-Suit” and “developed, used, and sold” the

claimed invention more than one year prior to the effective application dates). Contra RAH Color,

194 F. Supp. 3d at 351 (dismissing patent invalidity counterclaim when defendant merely pleaded

that the claims at issue were “invalid for failure to satisfy one or more of the conditions of




2
  One of Defendants’ allegations is that “[p]ursuant to Rule 11(b)(3), the factual contentions
regarding the invalidity of the ‘693 Patent are likely to have further evidentiary support after a
reasonable opportunity for further investigation or discovery.” ECF No. 29 ¶ 13, at 12. Because a
motion to dismiss evaluates the sufficiency of factual allegations in a complaint, the court does not
consider the anticipated fruits of discovery in evaluating this motion.
3
  Although Defendants make the conclusory allegation that the ‘693 Patent’s claims “are invalid at
least for failure to comply with one or more requirements of 35 U.S.C. §§ 102 and 103 in addition
to other grounds for invalidity” (ECF No. 29 ¶ 12, at 12), this allegation does not comprise the
entirety of their invalidity counterclaim.
                                                 9
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.392 Page 10 of 11




 patentability specified in Title 35 of the United States Code, including but not limited to §§ 101,

 102, 103, 112, and 132” and “pled no facts to support its claim for relief”). Assuming the truth of

 Defendants’ factual allegations, the ‘693 Patent would be invalid under §§ 102 and 103.

 Accordingly, the court denies the Motion to Dismiss on these grounds.

 III.   Relevance of Disclosures Required Under Local Patent Rules

        Defendants also raise the unopposed argument that they “have already identified relevant

 prior art in their Initial Disclosure and provided copies of such prior art with those Disclosures” to

 Plaintiff, as required by Utah’s Local Patent Rules. ECF No. 31 at 3. Disclosures in compliance

 with local patent rules cannot lower the pleading standard established by Iqbal and Twombly. 4 See

 Tyco Fire Prods. LP v. Victaulic Co., 777 F. Supp. 2d 893, 904 (E.D. Pa. 2011) (stating that local

 patent rules “could not modify a defendant’s pleading standard for counterclaims under the

 national rules” and that using local patent rules to “alter a defendant’s pleading obligations . . .

 offends the trans-substantive character of federal procedure” (citations omitted)); see also

 Holotouch, Inc. v. Microsoft Corp., No. 17 Civ. 8717, 2018 WL 2290701, at *3 (S.D.N.Y. May 18,

 2018) (unpublished) (observing that local patent rules “are intended to streamline and standardize

 the administration of patent cases,” but not “abrogate Federal Rules of Civil Procedure or cases of

 the Supreme Court” (citations omitted)).

        Still, the court considers these disclosures in light of an already sufficiently pleaded

 invalidity counterclaim and finds that they further support denying Plaintiff’s Motion to Dismiss.



 4
   Defendants aver that jurisdictions with local patent rules calling for invalidity disclosures
 “require little more than alleging the statutory provision(s) upon which the invalidity claim rests
 because requiring more would undermine the patent rules.” ECF No. 31 at 6. However, all of
 Defendants’ supporting case law is inapposite because it was decided several years prior to the
 December 2015 abrogation of Rule 84 and Form 18.
                                                  10
Case 2:20-cv-00247-JNP-JCB Document 43 Filed 03/05/21 PageID.393 Page 11 of 11




 See Tannerite, 2016 WL 1737740, at *8–9 (denying motion to dismiss defendant’s patent invalidity

 counterclaim when defendant identified prior art and “provided to plaintiffs a lengthy list of

 invalidity contentions and analysis pursuant to the mutually agreed-upon Patent Local Rules”); see

 also Gracenote, Inc. v. Sorenson Media, Inc., No 2:16-cv-950, 2017 WL 2116173, at *3 (D. Utah

 May 15, 2017) (unpublished) (denying motion to dismiss plaintiff’s patent infringement claim

 when plaintiff “pled sufficient facts to make infringement plausible under Iqbal/Twombly,” and

 “provision [was] made under . . . the Local Patent Rules for [defendants] to promptly receive any

 additional information”). Contra Summers Mfg., 300 F. Supp. 3d at 1037–38, 1042 (dismissing

 invalidity counterclaims under Iqbal and Twombly when the district did not have “any local patent

 rules regarding discovery or contentions,” and the defendant merely alleged that the patents failed

 to satisfy the requirements of §§ 102 and 103 and were invalid in view of one patent identified as

 prior art).

                                  CONCLUSION AND ORDER

         For the foregoing reasons, the court finds that Defendants have sufficiently pleaded a patent

 invalidity counterclaim. Accordingly, the court hereby DENIES Plaintiff’s Motion to Dismiss

 (ECF No. 30).



                 DATED March 5, 2021.

                                               BY THE COURT



                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge



                                                  11
